NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                   AMIN JUMAH,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5076
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 08-CV-862, Judge Nancy B. Firestone.
               __________________________

                 Decided: July 9, 2010
              __________________________

   AMIN JUMAH, of Fort Dix, New Jersey, pro se.

    JEFFREY A. REGNER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and BRYANT
G. SNEE, Deputy Director.
               __________________________
JUMAH   v. US                                             2

   Before PROST, MAYER, and SCHALL, Circuit Judges.
PER CURIAM.


    Plaintiff-Appellant Amin Jumah appeals the decision
of the United States Court of Federal Claims granting the
government’s motion to dismiss Mr. Jumah’s amended
complaint pursuant to Rules of the United States Court of
Federal Claims (“RCFC”) 12(b)(1) and 12(b)(6) because it
lacked jurisdiction over Mr. Jumah’s claims arising in tort
and under the Constitution, and because he failed to state
a claim for breach of contract. On appeal, Mr. Jumah
only challenges the court’s decision to dismiss his contrac-
tual claims under Rule 12(b)(6). We affirm.

                       BACKGROUND

     The following facts are undisputed unless otherwise
noted. Mr. Jumah filed suit against the government in
the United States District Court for the District of Illi-
nois. The case was transferred to the Court of Federal
Claims pursuant to 28 U.S.C. § 1361. Mr. Jumah then
filed an amended complaint, alleging, inter alia, breach of
a written and an implied-in-fact contract, in which he
seeks compensatory and punitive damages, United States
Citizenship, and 20% of the assets seized by the United
States Drug Enforcement Agency (“DEA”) during an
investigation of illegal pseudoephedrine trafficking known
as the Northern Star Operation.

    Mr. Jumah served on and off as a confidential source
(“CS”) to the DEA pursuant to three confidential source
agreements (“CSAs”) signed by Mr. Jumah and DEA
representatives. In that connection, he provided some
valuable information concerning illegal drug activity. The
CSAs included a provision explaining “I understand that
although I may be eligible for compensation for my ser-
3                                              JUMAH   v. US

vices, the DEA reserves the right to determine whether I
will receive any payment or compensation and to deter-
mine the amount of such payment or compensation.” J.A.
33. They also state, “I understand that no promises may
be made, other than by the Immigration and Naturaliza-
tion Service (INS), regarding my immigration status or
right to enter or remain in the United States.” Id. Typi-
cally, the agreements were valid for up to one year. Id.
Throughout his time serving as a CS, however, Mr. Ju-
mah was “deactivated” during periods where he was
unable to provide useful information. He would be “reac-
tivated” through a new CSA signed when his information
turned useful. According to Mr. Jumah, his activation
and deactivation was always approved and signed by the
same agents to whom he provided information.

      On appeal, Mr. Jumah contends that he is entitled to
compensation for the information that he provided to the
DEA while serving as a CS for the Northern Star Opera-
tion after May 2001 and until April 2003. Mr. Jumah
alleges that when he signed a CSA at the Summit Police
Department, the DEA representatives orally promised to
add on to the standard contract compensation the amount
of 20% of the assets seized during the operation as well as
promised to assist with obtaining United States Citizen-
ship and a passport. According to Mr. Jumah on appeal,
under this purported agreement, he is entitled to compen-
sation for information he provided “between late 2002
. . . [u]p to December of 2002[-]early January 2003” relat-
ing to the Northern Star Operation. Informal Mem. to
Answer Points Raised in Resp’t or Appellee’s Br. ¶ 6. In
his affidavit, however, he states only that he was not paid
for his work relating to the Northern Star Operation in
April of 2003.

   The most recent CSA and only one that could have
been in effect during the time frame at issue here was
JUMAH   v. US                                            4

signed on October 11, 2002 and indicated that it would be
effective through October 11, 2003. J.A. 33. Mr. Jumah,
however, admitted that he was “deactivated in December
2002” in his brief before the Court of Federal Claims. J.A.
34. 1 Mr. Jumah disputes that there was no written
contract in effect when he provided the information, and
alleges that even if no written contract existed, an im-
plied-in-fact contract did exist. He avers that the agents
had the authority to create an implied-in-fact contract
based on the previous CSAs and past dealings. According
to Mr. Jumah, his meetings and conversations with
Special Agent (“SA”) Jim Loring in 2003 confirm that
there was an agreement and understanding that Mr.
Jumah would be compensated for the continued informa-
tion he provided.

    The DEA made at least eight payments totaling
$51,900 to Mr. Jumah between September 27, 2001 and
March 27, 2003 for information that he provided in 2001
and 2002. Jumah v. United States, 90 Fed. Cl. 603, 604
(Fed. Cl. 2009). Mr. Jumah, however, alleges that this
compensation was for his work on “operations other than
Northern Star.” Appellant’s Br. 6. He complains that he
received only one payment in the amount of $100.00 from
SA Loring in January of 2003 in connection with this
operation.

    On March 2, 2004, while deactivated, Mr. Jumah was
arrested for selling pseudoephedrine to someone who was
an active CS for the DEA. United States v. Jumah, 493
F.3d 868, 871 (7th Cir. 2007). In March 2004, Mr. Jumah

    1    In his opening brief on appeal, Mr. Jumah dis-
putes that he was deactivated in December 2002. The
government records that Mr. Jumah offers in the appen-
dix attached to his reply on appeal, however, further
reflect that he was deactivated at that time.
5                                              JUMAH   v. US

was permanently deactivated for unsatisfactory behavior.
After unsuccessfully arguing that he was acting as a CS
when he made the illegal drug sale, he was convicted and
sentenced to prison.

     Upon motion by the government, the Court of Federal
Claims dismissed Mr. Jumah’s amended complaint. It
concluded that while it had jurisdiction over Mr. Jumah’s
contract claims, he fails to allege “facts that, if true,
would entitle him to relief and preclude dismissal under
RCFC 12(b)(6).” Jumah, 90 Fed. Cl. at 609. Specifically,
the court determined that Mr. Jumah failed to adequately
plead that either a written contract or an implied-in-fact
contract existed. The court explained that Mr. Jumah
admitted that there was no written contract in place
during April 2003, the time he allegedly provided the
information at issue. Further, the court concluded that
the theories under which he predicates an implied-in-fact
contract fail because (1) an oral add on that directly
contradicts the written contract is unenforceable and
cannot create an implied-in-fact contract; (2) one instance
with unique circumstances in which Mr. Jumah was paid
for information while deactivated does not provide a
course of dealing and thus create an implied-in-fact
contract; and (3) even if Mr. Jumah believed that SA
Loring promised him compensation for information, he
failed to allege an implied-in-fact contract because there
is no plausible claim that SA Loring had such authority.

    Mr. Jumah timely appeals. We have jurisdiction un-
der 28 U.S.C. § 1295(a)(3).

                       DISCUSSION

    We review a decision by the Court of Federal Claims
to dismiss a complaint for failure to state a claim upon
which relief could be granted under Rule 12(b)(6) inde-
JUMAH   v. US                                             6

pendently. See Acceptance Ins. Cos. v. U.S. 583 F.3d 849,
853-54 (Fed. Cir. 2009). To avoid dismissal for failure to
state a claim, a complaint must allege facts “plausibly
suggesting (not merely consistent with) a showing of
entitlement to relief.” Id. at 853 (citations and quotations
omitted). A court, however, is “not bound to accept as
true a legal conclusion couched as a factual allegation.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

    On appeal, Mr. Jumah argues that he properly stated
a claim upon which relief may be granted because he
presented sufficient evidence that there was a contract in
place that would afford him the relief requested. We
disagree. Mr. Jumah’s allegations, even if true, fail to
state a claim upon which relief may be granted.

    Mr. Jumah complains that the court erred in selecting
April 2003 as the date for which he seeks compensation
for providing information to the DEA, and thus, in finding
he admittedly was not under contract at that time.
Regardless of whether he provided the information be-
tween late 2002 and January 2003, as he now alleges, or
April 2003, Mr. Jumah did not have a written contract
that can afford him the relief he seeks. Indeed, the CSA
on which he relies expressly states that payment and
compensation is within the sole discretion of the govern-
ment and it does not afford promises relating to United
States Citizenship or the right to enter or remain in the
United States. J.A. 33.

    Mr. Jumah also argues that even if a written contract
did not exist, the surrounding evidence demonstrates that
an implied-in-fact contract existed based on past course of
dealing. We reject his assertions. First, Mr. Jumah
contends that his CSAs provide the foundation of an
implied-in-fact contract. However, the alleged oral prom-
7                                               JUMAH   v. US

ises that Mr. Jumah argues were made contemporane-
ously with and were to be added on to the written contract
directly contradict the written agreement and are there-
fore unenforceable. Second, Mr. Jumah dismisses his
admissions that he was deactivated at times as irrelevant
because of “the understanding he ha[d] with the agents.”
Appellant’s Br. 6. He claims that his continued payment
vouchers and interactions with SA Loring show that he
had a course of dealing that provides an implied-in-fact
contract. However, Mr. Jumah alleges only a single
instance where he received payment for information while
deactivated, which alone is insufficient to allege a course
of dealing, particularly in light of the unique circum-
stances of that situation. Further, we agree with the
Court of Federal Claims that Mr. Jumah fails to allege
facts that make a plausible claim that SA Loring had
authority to create an implied-in-fact contract.

    We find all of Mr. Jumah’s remaining arguments are
without merit. Therefore, accepting all of Mr. Jumah’s
allegations as true, he fails to establish a plausible show-
ing of entitlement to relief. Accordingly, the decision of
the Court of Federal Claims is affirmed.

                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED